DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 9-12 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neul (US 20150128700 A1) in view of Coronato et al. (US 20100281977 A1, hereinafter Coronato), Naumann (US 20160370180 A1) and Kuhlmann et al. (US 20130298672 A1, hereinafter Kuhlmann).
As to claim 1, Neul teaches a gyroscope comprising a first set of Coriolis masses 30, 40, 70, 80 (fig. 2) which in their rest position lie in a horizontal xy-plane defined by a lateral x-axis 101’ and a transversal y1-axis 102’, wherein the x-axis crosses the y1-axis orthogonally at a first center point (which axis 103’ passes through in fig. 2), and a vertical z-axis 103’ crosses both the x-axis and the y1-axis orthogonally at the first center point, 
and the first set of Coriolis masses comprises a first 80 and a second 40 Coriolis mass which together form a first Coriolis pair 40, 80 which in its rest position is aligned on the x-axis 101’ on a first side of the y1-axis 102’, wherein the second Coriolis mass 40 is closer to the y1-axis than the first 80, 
and the first set of Coriolis masses comprises a third 30 and a fourth 70 Coriolis mass which together form a second Coriolis pair 30, 70 which in its rest position is aligned on the x-axis 101’ on a second side of the y1-axis 102’, wherein the third Coriolis mass 30 is closer to the y1-axis than the fourth 70, and the second side of the y1-axis is opposite to the first, 
wherein the gyroscope further comprises one or more drive transducers (Neul inherently has one or more drive transducers since the Coriolis masses are driven into drive oscillations shown by solid arrows in fig. 2) which set the first and second Coriolis pairs into motion in a primary oscillation mode (the primary oscillation mode being represented by the solid arrows in fig. 2 – see ¶32), and one or more y-axis sense transducers (as described below) for detecting the oscillation of the first and second Coriolis pairs in a y-axis secondary oscillation mode (the y-axis secondary oscillation mode is shown in the right side of fig. 2 in which Coriolis masses 30, 40, 70, 80 oscillate in direction 103; furthermore, ¶6 teaches that the gyroscope has detection elements for each deflection direction of each Coriolis mass, meaning Neul teaches the claimed y-axis sense transducers) induced by the Coriolis force when the gyroscope undergoes angular rotation about an axis which is parallel to the y1-axis 102’,  
wherein in the primary oscillation mode, the first set of Coriolis masses is configured to oscillate so that the second and third Coriolis masses move in linear translation along the x-axis away from the first center point when the first and fourth Coriolis masses move in linear translation along the x-axis towards the first center point, and vice versa (as shown in the left side of fig. 2), 
and wherein, in the y-axis secondary oscillation mode (shown at the right side of fig. 2), the first set of Coriolis masses is configured to oscillate so that the first, second, third and fourth Coriolis masses undergo vertical motion wherein the first and third Coriolis masses move up when the second and fourth Coriolis masses move down, and vice versa (see the right side of fig. 2).
Neul does not explicitly teach wherein the gyroscope is a microelectromechanical gyroscope,
and the gyroscope also comprises a set of first peripheral anchor points on the first side of the y1-axis and a first peripheral suspension arrangement which suspends the first Coriolis pair from the set of first peripheral anchor points, and the gyroscope also comprises a set of second peripheral anchor points on the second side of the y1-axis and a second peripheral suspension arrangement which suspends the second Coriolis pair from the set of second peripheral anchor points, and the gyroscope further comprises a first central suspension arrangement which suspends both the first and the second Coriolis pairs from one or more first central anchor points located substantially at the first center point, 
wherein the first central suspension arrangement and the first and second peripheral suspension arrangements flexibly accommodate the primary oscillation mode and the y-axis secondary oscillation mode,
wherein the moment of inertia of the second Coriolis mass with respect to the y1-axis plus the moment of inertia of the third Coriolis mass with respect to the y1-axis is equal to the moment of inertia of the first Coriolis mass with respect to the y1-axis plus the moment of inertia of the fourth Coriolis mass with respect to the y1-axis.
Coronato teaches a microelectromechanical gyroscope (abstract; fig. 10),
the gyroscope further comprises a first central suspension arrangement 22 which suspends Coriolis masses 10a-10d from one 32a or more first central anchor points located substantially at a first center point (at anchor 32a),
wherein the first central suspension arrangement flexibly accommodates a primary oscillation mode (¶78-79 teach that masses 3a-3d are driving masses for the primary oscillation mode) and a y-axis secondary oscillation mode (¶64 and ¶78-79 teach that Coriolis masses 10a-10b are for detecting roll, i.e. rotation about the y-axis, and oscillate in the Z direction in response to roll; the Z-directional deflection of masses 10a-10b corresponds to the claimed y-axis secondary oscillation mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Neul to be a microelectromechanical gyroscope and to have a first central suspension arrangement as taught by Coronato so as to minimize the size and weight of the device and, regarding the central suspension arrangement, suppress or further suppress unwanted motions due to “noise accelerations” (¶77 of Coronato).
Regarding the claimed anchor points, 
Naumann teaches a MEMS gyroscope (¶13) comprising a Coriolis mass pair 36, 38 supported to oscillate in phase-opposition by a set of peripheral anchor points 108, 108 and a peripheral suspension arrangement 54-55 which suspends the Coriolis mass pair from the set of peripheral anchor points (figs. 4-6),
wherein the peripheral suspension arrangement flexibly accommodates the primary oscillation mode (being the vertical oscillations of masses 36, 38 in figs. 5-6) and a sense-oscillation mode that the Coriolis masses undergo in response to rotation about an axis X passing between them (see ¶21; when the teachings of Naumann are applied to Neul, the result is that the peripheral suspension arrangements of the first and second Coriolis mass pairs flexibly accommodate Neul’s y-axis secondary oscillation mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each Coriolis mass pair to be supported to oscillated in phase-opposition by a set of peripheral anchor points and a peripheral suspension arrangement which suspends the respective Coriolis mass pair from the set of peripheral anchor points as taught by Naumann since such modifications would be simple substitutions of one method of supporting each mass pair for another for the predictable result that angular velocity is still successfully detected.
Regarding the claimed moments of inertia,
Kuhlmann teaches a gyroscope comprising Coriolis elements 5, 5’ (¶30 and at least fig. 8) and compensating weights 10, 10’ (¶33 and at least fig. 8), wherein the mass and/or the moment of inertia of the compensating weight is matched to the mass and/or the moment of inertia of the Coriolis element (¶6; since elements 5’ and 10’ respectively mirror elements 5 and 10, it is considered that the masses and/or moments of inertia of the compensating weights match the masses and/or moments of inertia of the Coriolis elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Neul as modified such that the masses and/or moments of inertia of the masses match each other as taught by Kuhlmann since such a modification would be a simple substitution of one set of masses and/or moments of inertia for another for the predictable result that angular velocity is still successfully detected.
Neul as modified teaches wherein the gyroscope comprises a set of first peripheral anchor points 108, 108 (from Naumann and associated with Neul’s masses 40, 80) on the first side of the y1-axis 102’ (Neul) and a first peripheral suspension arrangement 54-55 (of Naumann and associated with Neul’s masses 40, 80) which suspends the first Coriolis pair 40, 80 (Neul) from the set of first peripheral anchor points, and the gyroscope also comprises a set of second peripheral anchor points 108, 108 (from Naumann and associated with Neul’s masses 30, 70) on the second side of the y1-axis 102’ (Neul) and a second peripheral suspension arrangement 54-55 (of Naumann and associated with Neul’s masses 30, 70) which suspends the second Coriolis pair from the set of second peripheral anchor points, and the gyroscope further comprises a first central suspension arrangement 22 (Coronato) which suspends both the first and the second Coriolis pairs from one or more first central anchor points 32a (Coronato) located substantially at the first center point (which lies on axis 103’ of Neul), 
wherein the first central suspension arrangement and the first and second peripheral suspension arrangements flexibly accommodate the primary oscillation mode and the y-axis secondary oscillation mode,
wherein the moment of inertia of the second Coriolis mass with respect to the y1-axis plus the moment of inertia of the third Coriolis mass with respect to the y1-axis is equal to the moment of inertia of the first Coriolis mass with respect to the y1-axis plus the moment of inertia of the fourth Coriolis mass with respect to the y1-axis (this is because, in Neul as modified, the moments of inertial of the masses are equal).

As to claim 3, Neul as modified teaches wherein the moments of inertia of the first, second, third and fourth Coriolis masses with respect to the y1-axis are all equal (this is because, in Neul as modified, the moments of inertial of the masses are equal as previously discussed).

As to claim 4, Neul as modified teaches wherein the set of first peripheral anchor points comprises two first peripheral anchor points 108, 108 (of Naumann and coupled to Neul’s masses 40, 80) placed on opposite sides of the x-axis at a substantially equal distance from the x-axis (similar to how, in Naumann, the anchors 108, 108 are on opposite sides of the Y-axis 25), and the first peripheral suspension arrangement comprises two first transversal seesaws 88, 88 (of Naumann and associated with Neul’s masses 40, 80), wherein the proximal end of each first transversal seesaw, which is the end closer to the x-axis, is connected to the second Coriolis mass (both ends of each first transversal seesaw are connected to the second Coriolis mass, as broadly recited), and the distal end of each first transversal seesaw, which is further away from the x-axis than its proximal end, is connected to the first Coriolis mass (both ends of each first transversal seesaw are connected to the first Coriolis mass, as broadly recited), 
and the set of second peripheral anchor points comprises two second peripheral anchor points 108, 108 (of Naumann and coupled to Neul’s masses 30, 70) placed on opposite sides of the x-axis at a substantially equal distance from the x-axis (similar to how, in Naumann, the anchors 108, 108 are on opposite sides of the Y-axis 25), and the second peripheral suspension arrangement comprises two second transversal seesaws 88, 88 (of Naumann and associated with Neul’s masses 30, 70), wherein the proximal end of each second transversal seesaw, which is the end closer to the x-axis, is connected to the third Coriolis mass (both ends of each second transversal seesaw are connected to the third Coriolis mass, as broadly recited), and the distal end of each second transversal seesaw, which is further away from the x-axis than its proximal end, is connected to the fourth Coriolis mass (both ends of each second transversal seesaw are connected to the fourth Coriolis mass, as broadly recited).

As to claim 6, Neul as modified teaches wherein the gyroscope further comprises a second set of Coriolis masses 10, 20, 50, 60 (Neul), and the second set comprises a fifth 60 (Neul) and a sixth 20 (Neul) Coriolis mass which together form a third Coriolis pair which in its rest position is aligned on the y1-axis 102’ (Neul) on a first side of the x-axis 101’ (Neul), wherein the sixth Coriolis mass is closer to the x-axis than the fifth, 
and the second set of Coriolis masses further comprises a seventh 10 (Neul) and an eighth 50 (Neul) Coriolis mass which together form a fourth Coriolis pair which in its rest position is aligned on the y1-axis on a second side of the x-axis, wherein the seventh Coriolis mass is closer to the x-axis than the eighth, and the second side of the x-axis is opposite to the first, 
and the gyroscope also comprises a set of third peripheral anchor points 108, 108 (of Naumann and associated with masses 20, 60 of Neul) on the first side of the x-axis and a third peripheral suspension arrangement 54-55 (of Naumann and associated with masses 20, 60 of Neul) which suspends the third Coriolis pair from the set of third peripheral anchor points, and the gyroscope also comprises a set of fourth peripheral anchor points 108, 108 (of Naumann and associated with masses 10, 50 of Neul) on the second side of the x-axis and a fourth peripheral suspension arrangement 54-55 (of Naumann and associated with masses 10, 50 of Neul) which suspends the fourth Coriolis pair from the set of fourth peripheral anchor points, and the first central suspension arrangement 22 (Coronato) suspends both the third and the fourth Coriolis pairs from the first central anchor point 32a (Coronato), 
and the one or more drive transducers also set the third and fourth Coriolis pairs into motion in the primary oscillation mode (as shown in fig. 2 of Neul), and the gyroscope comprises one or more x-axis sense transducers (¶6 of Neul teaches detection elements for each deflection direction of each mass) for detecting the oscillation of the third and fourth Coriolis pairs in an x-axis secondary oscillation mode (i.e. oscillations caused by angular velocity about the x-axis 101’ of Neul; see the middle of fig. 2 of Neul) induced by the Coriolis force when the gyroscope undergoes angular rotation about the x-axis, wherein the first central suspension arrangement and the third and fourth peripheral suspension arrangements flexibly accommodate the primary oscillation mode and the x-axis secondary oscillation mode (i.e. in the same manner that the first central suspension arrangement and the first and second peripheral suspension arrangements flexibly accommodate the primary oscillation mode and y-axis secondary oscillation mode for the first and second Coriolis pairs), 
wherein in the primary oscillation mode, the second set of Coriolis masses is configured to oscillate so that the sixth and seventh Coriolis masses 10, 20 (Neul) move in linear translation along the y1-axis 102’ (Neul) away from the first center point when the fifth and eighth Coriolis masses 50, 60 (Neul) move in linear translation along the y1-axis towards the first center point, and vice versa (see fig. 2 of Neul), 
and wherein in the primary oscillation mode the fifth Coriolis mass 60 (Neul) and the first Coriolis 80 (Neul) mass move away from and towards the first center point at the same time, and wherein, in the x-axis secondary oscillation mode (shown in the middle of fig. 2 of Neul) the second set of Coriolis masses is configured to oscillate so that the fifth, sixth, seventh and eighth Coriolis masses undergo simultaneous vertical translation wherein the fifth and seventh Coriolis masses 10, 60 (Neul) move up when the sixth and eighth Coriolis masses 20, 50 (Neul) move down, and vice versa.


As to claim 7, Neul as modified teaches (i.e. as a result of the Coriolis masses all having matching moments of inertia in light of Kuhlmann’s teachings) wherein the following sums are equal: 
the moment of inertia of the second Coriolis mass with respect to the y1-axis plus the moment of inertia of the third Coriolis mass with respect to the y1-axis, 
the moment of inertia of the first Coriolis mass with respect to the y1-axis plus the moment of inertia of the fourth Coriolis mass with respect to the y1-axis, 
the moment of inertia of the sixth Coriolis mass with respect to the x-axis plus the moment of inertia of the seventh Coriolis mass with respect to the x-axis, 
the moment of inertia of the fifth Coriolis mass with respect to the x-axis plus the moment of inertia of the eighth Coriolis mass with respect to the x-axis.

As to claim 8, Neul as modified teaches wherein the moments of inertia of the first, second, third and fourth Coriolis masses 30, 40, 70, 80 (Neul) with respect to the y1-axis and the moments of inertia of the fifth, sixth, seventh and eighth Coriolis masses 10, 20, 50, 60 (Neul) with respect to the x-axis are all equal (as discussed above with respect to the rejection of claim 7).
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 17 that the prior art does not teach “wherein the moment of inertia of the second Coriolis mass with respect to the y1-axis plus the moment of inertia of the third Coriolis mass with respect to the y1-axis is equal to the moment of inertia of the first Coriolis mass with respect to the y1-axis plus the moment of inertia of the fourth Coriolis mass with respect to the y1-axis.”
Applicant’s argument is not persuasive. Neul was modified such that each of the masses has the same moment of inertial in light of Kuhlmann’s teachings. Therefore, Neul as modified teaches the features cited by Applicant.

Applicant argues on pg. 19 that the compensating masses 10, 10’ of Kuhlmann are dead weights that are not driven into a primary oscillation and do not respond to Coriolis force.
Applicant’s argument is not persuasive. The Examiner relies on the embodiment of fig. 8. With respect to fig. 8, ¶39 states
“...first compensating mass 10 and second compensating mass 10' are linked by way of the special coupling via first and second connections 11, 11' to the substrate and are coupled with first and second Coriolis masses 5, 5', and therefore act simultaneously as detection element,” and
“...the movement of first and second Coriolis masses 5, 5' and first and second compensating masses 10, 10' in opposite direction is preferred. The latter is excited by the Coriolis force, the equidirectional movement of first and second Coriolis masses 5, 5' and first and second compensating masses 10, 10' is excited by a rotational acceleration about the z-direction...” (emphasis added).
As clearly indicated above, the compensating masses are detection elements that oscillate in response to Coriolis forces. Fig. 8 shows that the device comprises drive elements 1 for driving the compensating masses 10, 10’ along the drive direction AR (¶30), and figs. 9 and 11 show the oscillations of the compensating masses 10, 10’ in the detection direction DR in response to the Coriolis forces. Therefore, the compensating masses in fig. 8 of Kuhlmann are not dead weights as alleged by Applicant, and Applicant’s argument is not persuasive.
 
Applicant argues on pg. 20 that, in fig. 4 of Kuhlmann, masses 5 have a large area and compensating masses 10 are much smaller. Applicant again argues that masses 10 are dead weights. Applicant concludes “Thus, the size difference of the compensating masses 10 relative to the Coriolis masses 5 does not have any further technical effect.”  
Applicant’s arguments are not persuasive at least because proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale (see MPEP 2125(II)), and because, as established above, Kuhlmann’s weights 10, 10’ in fig. 8 are not dead weights. Additionally, the Examiner relies on the embodiment of fig. 8, not the embodiment of fig. 4. Furthermore, Kuhlmann provides a clear teaching of matching the moments of inertia of the compensating weights and Coriolis elements, meaning Neul’s moments of inertia would all match in light of Kuhlmann’s teachings.

Regarding the claimed moments of inertia, Applicant argues on pg. 21 that modifying Neul to have matching moments of inertia would require changing the sizes of Neul’s masses in the XY plane, which would allegedly weaken the capacitive detection strengths of masses whose surface area (in the XY plane) are reduced.
Applicant’s argument is not persuasive. Capacitance depends on the amount of surface area overlap between Neul’s masses and corresponding detection electrode plates (the plates being taught in ¶6 of Neul). Neul is silent as to the size of the electrode plates relative to the masses, so Applicant fails to provide persuasive evidence that changing the sizes of Neul’s masses in the XY plane would alter their capacitive detection strengths. Specifically, Neul’s electrode plates could have less surface area than the masses, meaning that a decrease in the size of the outermost masses in the XY plane may have no effect on the detected capacitance. Furthermore, Neul’s masses could be modified to have matching moments of inertia by increasing the sizes of the innermost masses, which would NOT reduce capacitance strength.
Additionally, Applicant fails to provide persuasive evidence that matching the moments of inertia of Neul’s masses in light of Kuhlmann actually requires changing the mass sizes in the XY plane. For example, changing the moment of inertia of a mass could be accomplished by changing its thickness in the Z direction (resulting in more mass or less mass), producing no change in surface area in the XY plane.

Applicant argues on pg. 21 that “it can be worthwhile to sacrifice some Coriolis mass size and symmetry in the xy-plane and consequently make a sacrifice in the signal-to-noise ratio of the output signal for the sake of moment-of-inertia-symmetry, which claim 1 now specifies, and reduced sensitivity to external vibrations. None of the prior art indicate that this kind of sacrifice could be worthwhile, so it would be counterintuitive to a person of ordinary skill in the art to combine the teachings of Kuhlmann with those of Neul, so as to modify the Coriolis masses of Neul.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “it can be worthwhile to sacrifice some Coriolis mass size and symmetry in the xy-plane and consequently make a sacrifice in the signal-to-noise ratio of the output signal for the sake of moment-of-inertia-symmetry...and reduced sensitivity to external vibrations”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant argues in the paragraph bridging pgs. 21-22 that one of skill in the art would not combine Neul and Kuhlmann because Kuhlmann’s masses 10, 10’ are allegedly dead weights, because one of skill would want to maximize the output signal from each Coriolis mass, and because Neul “indicates the addition of compensating masses not the introduction or modification of Coriolis masses.”
Applicant’s argument is not persuasive. As discussed above, Kuhlmann’s compensating masses 10, 10’ in fig. 8 are not dead weights. Additionally, as discussed above with respect to the surface areas of Neul’s masses in the XY plane, Applicant fails to provide persuasive evidence that the combination of Neul and Kuhlmann results in non-maximized output signals. Finally, Applicant fails to provide evidence that Kuhlmann suggests having a device of fig. 8 without compensating masses 10, 10’ and then adding the compensating masses to result in the device shown in fig. 8. Instead, Kuhlmann’s teachings clearly indicate that fig. 8 already comes with the compensating masses 10, 10’ and ¶6 clearly teaches that the moments of inertia of the already existing compensating masses and Coriolis masses match each other. Furthermore, the fact that Kuhlmann’s compensating masses 10, 10’ and Coriolis masses 5, 5’ (see figs. 8-11) oscillate in anti-phase in response to Coriolis forces, which is what Neul’s masses do, and the fact that Kuhlmann teaches (¶6) that matching moments of inertia is preferable would have suggested the combination of these references to one of ordinary skill in the art.

Applicant argues on pgs. 22-23 that the combination of Kuhlmann and Neul is the result of impermissible hindsight because Kuhlmann “does not state that one Coriolis mass should be modified with respect to another Coriolis mass.” Applicant argues that Kuhlmann teaches in ¶9 that “second and fourth partial masses do not participate in the drive movement.”
Applicant’s argument is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Kuhlmann clearly states in ¶6 that it is preferable for the compensating masses (10, 10’) to have moments of inertia matching the moments of inertia of the Coriolis masses (5, 5’). This would have provided a suggestion to one of skill in the art that Neul’s masses should similarly have matching moments of inertia, since Kulhmann’s masses (10, 10’, 5, 5’, which participate in Coriolis force induced oscillations in the detection direction DR as shown in figs. 9 and 11, and as stated in ¶39) are analogous to Neul’s masses. Regarding the “partial masses” of Kuhlmann cited by Applicant above, ¶30 teaches that the second and fourth partial masses are elements 9, 9’, respectively. The Examiner relies on fig. 8 of Kuhlmann, which does not contain second and fourth partial masses 9, 9’. Therefore, Applicant’s arguments are not persuasive.

Applicant argues on pgs. 23-24 that Kuhlmann “does not discuss modifying any masses or modifying any moments of inertia to match other. Kuhlmann indicates to add dead weight compensating masses to Coriolis masses.” Applicant concludes, therefore, that adding compensating masses to Neul would not result in the invention of claim 1.
Applicant’s arguments are not persuasive. Kuhlmann clearly states in ¶6 “Preferably, the mass and/or the moment of inertia of the compensating weight is matched to the mass and/or the moment of inertia of the Coriolis element.” This would have suggested to one of skill in the art to modify Neul’s masses to have matching moments of inertia. Regarding Applicant’s argument about dead weights, the Examiner has established above that the compensating masses 10, 10’ in fig. 8 of Kuhlmann are not dead weights. Finally, the Office Action does not suggest adding compensating masses to Neul. Therefore, Applicant’s arguments are not persuasive.

Applicant argues on pg. 24 that the combination of Kuhlmann and Neul is not a simple substitution because substituting Kuhlmann’s compensating masses, which Applicant again alleges are dead weights, and Coriolis masses for Neul’s masses would not result in the claimed relationships between masses in claim 1. 
Applicant’s arguments are not persuasive. The Office Action does not suggest substituting Kuhlmann’s masses for Neul’s, and, as established above, Kuhlmann’s compensating masses 10, 10’ in fig. 8 are driven masses, not dead weights. Therefore, Applicant’s arguments are not persuasive.

Applicant argues on pg. 24 that if the combination of Kuhlmann and Neul merely produces predictable results, “there is no reason to make the modification.” Applicant further alleges that the combination of Kuhlmann and Neul would have been counterintuitive without impermissible hindsight. 
Applicant’s arguments are not persuasive. When the combination of references produces no more than predictable results, it is indeed an indication of obviousness (see MPEP 2141(I) and MPEP 2141(III)). On pg. 21, Applicant states that the benefits of matched moments of inertia are moment-of-inertia-symmetry and reduced sensitivity of external vibrations. However, Applicant fails to explain how moment-of-inertia-symmetry by itself is a benefit. Also, since Kuhlmann teaches the concept of matching moments of inertia, these characteristics (symmetry and reduced sensitivity to external vibrations) are already present in fig. 8 of Kuhlmann, meaning they would still be present in the combination of Kuhlmann and Neul (i.e. compared with the prior art, the claimed combination produces no more than predicable results). Finally, as discussed above, the Examiner did not rely on impermissible hindsight. Therefore, Applicant’s argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853